Citation Nr: 0617629	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 1962 
and from August 1965 to August 1968.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
a right knee disorder.

2.  The veteran has a current diagnosis of degenerative 
arthritis of the right knee.

3.  The evidence of record does not relate the veteran's 
right knee disorder to service.


CONCLUSION OF LAW

A right knee disorder was not incurred in, or aggravated by, 
active military service, and the service incurrence of 
arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a right knee disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  Prior to initial adjudication 
of the veteran's claim, a letter dated in October 2002 
satisfied the duty to notify provisions; an additional letter 
was sent in May 2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's VA examination report and identified 
private medical records have been obtained.  The veteran's 
service medical records have also been obtained, but for the 
reasons discussed below, the RO was unable to obtain 
additional clinical records dated during the veteran's latter 
period of service.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The veteran was also accorded a VA examination in July 2003.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  In order to establish service connection for 
the veteran's claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When a veteran served continuously for 90 days or more during 
a period of war or during peacetime service after December 
31, 1946, and arthritis becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records show no evidence of 
treatment for a right knee injury or a diagnosis of a right 
knee disorder.  During his July 1968 service separation 
examination, the veteran noted that he did not have a trick 
or locked knee, but did have a history of broken bones.  
However, the objective physical examination showed no 
evidence of current right knee injury or any residuals.  
Additionally, the veteran noted in his May 2004 substantive 
appeal that he was treated for a right knee injury in Germany 
in either 1964 or 1965.  In July 2004, the RO made a request 
to the National Personnel Records Center (NPRC) for any 
records of treatment of the veteran within those parameters.  
The NPRC replied in August 2004 that a more specific 
timeframe, within 3 months, was needed to conduct a search 
for the records.  The RO asked the veteran in September 2004 
if he could provide a more precise date range of the alleged 
injury; later that month, the veteran replied that it would 
be impossible for him to do so, because he "just d[id] not 
know" when the injury occurred.

The veteran reported in October 2002 that he had not received 
any postservice treatment for his right knee disorder.  
During the July 2003 VA examination, the veteran reported 
that he had sustained a right patella fracture in 1966, which 
was immobilized by a cast for 6 weeks, and subsequently 
required physical and occupational therapy.  Physical 
examination showed that the right knee had normal 
configuration, with pain on palpation, and painful but full 
range of motion.  X-rays showed degenerative arthritis of the 
right knee.

The evidence of record fails to support the veteran's claim 
for service connection on three bases.  Initially, the Board 
notes that there is no contemporaneous medical evidence that 
the veteran was treated in service for a right knee injury.  
Although the veteran has asserted that he sustained a right 
patella fracture while serving in Germany, there is no 
evidence in the service medical records subsequent to the 
alleged injury, to include his service separation 
examination, that there were any residuals of this alleged 
injury.  The veteran was unable to provide a specific 
timeframe of his injury; the RO clearly informed the veteran 
in September 2004 that this information was required before 
the NPRC could conduct its search for any clinical records 
which would not have been associated with the other service 
medical records.  The Court of Appeals for Veterans Claims 
has held that if a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Second, even if it were assumed that the veteran was treated 
for a right knee injury in service, there is no evidence of 
continuity of symptomatology of the right knee disorder since 
service separation.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  In this case, the veteran was asked by 
the RO in October 2002 to provide information as to any 
postservice treatment he received for his right knee 
condition.  The veteran replied later that month that he had 
not been treated for his right knee since service separation.  
Thus, continuity of symptomatology, as described in 38 C.F.R. 
§ 3.303(b), does not exist.

The evidence indicates that arthritis was not diagnosed 
within one year of the veteran's discharge from service.  
Therefore, a preponderance of the evidence is against service 
connection for arthritis of the right knee based on presumed 
service incurrence where it was shown within one year of 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Finally, the evidence of record does not contain an opinion 
linking the veteran's right knee degenerative arthritis to 
the alleged incident in service.  To the extent that the VA 
examiner referenced the veteran's inservice knee injury in 
his examination report, and consequently made a diagnosis of 
right knee degenerative arthritis, this cannot be considered 
a nexus opinion because the inservice right knee injury is 
not objectively documented in the records.  As such, any 
relationship drawn between the veteran's current diagnosis 
and his military service would be based on the veteran's 
reported history, and therefore, is not probative for 
appellate consideration.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).

Because there is no evidence of a right knee injury in 
service, no evidence of continuity of symptomatology since 
service separation, and no opinion relating the veteran's 
current disorder to his military service, the preponderance 
of the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


